       CaseCase
            1:20-cv-04340-GBD-RWL  Document
                1:20-cv-04340-CM Document 4 21
                                            FiledFiled 08/03/20
                                                  07/06/20   PagePage
                                                                  1 of 144of 33



UNITED S TATES DIS TRICT COURT
S OUTHERN DIS TRICT OF NEW YORK                                                               CIVIL ACTION NO.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x                         CV-20-04340
                                                                                                 CV-20-04515

                                                                         ____ Civ. _______ (                       )
      ABRAHAM GROSS                             Plaintiff,
                                                                         ORDER TO S HOW CAUS E
                        - a ga ins t -                                   FOR PRELIMINARY INJUNCTION
                                                                         AND TEMPORARY RES TRAINING
                                                                         ORDER
                 THE CITY OF NEW YORK Et al.
                                                De fe nda nt.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                   Upon the a ffida vits of                      ABRAHAM GROSS                                    , submitted
                                                                                                                    s worn to

the     5     da y of      July          , 2020 , a nd upon the copy of the compla int he re to a nne xe d, it is

                   ORDERED, tha t the a bove na me d de fe nda nt s how ca us e be fore a motion te rm of

this Court, a t Room               , Unite d S ta te s Courthous e , 500 P e a rl S tre e t, in the City, County a nd

S ta te of Ne w York, on                              ,           , at                   o'clock in the                noon

the re of, or a s s oon the re a fte r a s couns e l ma y be he a rd, why a n orde r s hould not be is s ue d

purs ua nt to Rule 65 of the Fe de ra l Rule s of Civil P roce dure e njoining the de fe nda nt during the

pe nde ncy of this a ction from           Withholding the lottery “log numbers” showing the order in which applicants were processed


 Conducting the Second Phaze affordable housing lottery pertaining to Waterline Square, scheduled for July 23, 2020


Instructing residents who are unlawfully living in an affordable apartment from moving out and/or altering records to that effect
   Grant Plaintiff limited mandatory relief to temporarily reside in of the 22 vacant apartments for which Plaintiff is eligible based
                                                      on the prior calculations
                            ; a nd it is furthe r                                       Kindly see attached affirmation
                                                                                           for the Injunction sought

                   ORDERED tha t, s ufficie nt re a s on ha ving be e n s hown the re for, pe nding the

he a ring of pla intiff's a pplica tion for a pre limina ry injunction, purs ua nt to Rule 65, Fe d. R. Civ. P .,

the de fe nda nt is te mpora rily re s tra ine d a nd e njoine d from
       CaseCase
            1:20-cv-04340-GBD-RWL  Document
                1:20-cv-04340-CM Document 4 21
                                            FiledFiled 08/03/20
                                                  07/06/20   PagePage
                                                                  2 of 244of 33




                                         ; a nd it is furthe r

                      ORDERED tha t s e curity in the a mount of $                        be pos te d by the

pla intiff prior to                         ,           , at             o'clock in the        noon of tha t

da y; a nd it is furthe r

                      ORDERED tha t pe rs ona l s e rvice of a copy of this orde r a nd a nne xe d a ffida vit

upon the de fe nda nt or his couns e l on or be fore                  o'clock in the        noon,

                  ,           , s ha ll be de e me d good a nd s ufficie nt s e rvice the re of.


DATED: Ne w York, Ne w York

IS S UED: _______________M



                                                ______________________________________________
                                                           Unite d S ta te s Dis trict J udge




S DNY We b 4/99                                         -2-
   Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 3 of 33




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
________________________________________________
ABRAHAM GROSS,

               Plain iff,
                                                  CI IL ACTION NO.
                                                  20-C -4340 (GBD/SN)
                            -again -

THE CITY OF NEW YORK, NEW YORK CITY DEPARTMENT OF HOUSING
PRESERVATION AND DEVELOPMENT, LOUISE CARROLL,
ANNA-MARIE HENDRICKSON, MARAGERET BROWN, BABBA HALM,
VICTOR HERNANDEZ, SHATARA PELL, EDWIN LUGO, NIDIA DORMI,
GABRIEL MOMBRUN, HAROLD WEINBERG, NICK LUNDGREN,
SAMANTHA SCHONFELD, JAMES E. JOHNSON, HELEN ROSENTHAL,
BREAKING GROUND, JEANNE-MARIE WILLIAMS, BRENDA ROSEN,
TERRESA PALMIERI, VANESSA CUCURULO, STEPHANIE LABARTA and
TRAVIS FONG.
                          Defendan .
__________________________________________________



    PLAINTIFF S ORDER TO SHO CAUSE FOR AN
       EMERGENC CONFERENCE AND FOR
   DECLARATOR JUDGEMENT TO PROTECT THE
       INTEGRIT OF THESE PROCEEDINGS


                               Ab aham G o
                               P o Se Plain iff
                                40 W 77 #10C
                               NY, NY 10024
                                917 673 1848
                             ag o 2@gmail.com




                                    11
  Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 4 of 33




JUDICIAL INTER ENTION IS ARRANTED TO PRE ENT FURTHER
               DESTRUCTION OF E IDENCE

 1. Fo he pa 522 da , a ile inj            ice con in e o claim       eeping ic o ie
    o e la f l p oced e, h man decenc , and he in e e              of j    ice.
 2. A Plain iff con in e o      ffe       n peakable ha m, mo e han a ea af e
        alif ing fo an ingle affo dable ho ing apa men fo he fi               ime in en
     ea , Defendan ca all        ef e o ho an io a of decenc , in ead
    foc ing hei effo     on de o ing and/o al e ing inc imina ing e idence,
    p     an o Plain iff p o e        .
 3. A Plain iff con in e o end e ine p e ible             ffe ing, a fl     of ineligible
    e iden con in e o embe le f om he p blic affo dable p ope ie in
    Wa e line S a e and in i      all e e         o he affo dable p ope      managed
    b Defendan .
 4. In he mo     ecen di co e    of f a d, embe lemen , and co             p ion,
    Defendan HPD and hei ​Oversight and Integrity Unit​ a a ded hi een (13)
    affo dable apa men      o Lo el Meah and Nadi Ahmed in he Pa k Che e
    affo dable ho ing comple . The la limi              ch apa men        o one pe
    pe on. Ci    pa oll eco d     ho Lo el T Meah li ed a a ​F/T School
    Lunch Helper,​ i h an ann al ala            of $16,770 in 2018. Be een
    2005 2017, Lo el T Meah/Lo el Meah managed o ac i e i affo dable
    ho ing p ope ie in he afo emen ioned Pa k Che e comple : #3B, #7D,
    #10F, #11F, #3C, #7E.
 5. A ide f om he e plici la     ba ing an indi id al f om o ning m l iple
    affo dable P ope ie , he e p cha e a e an impo ible fea fo a ci
    emplo ee i h an ann al ala            of $16,770.



                                           12
 Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 5 of 33




6. No onl didn Defendan HPD op hi , eco d p o e i               a an ac i e
   pa icipan in he cam: he ame Nadi Ahmed i h e en Pa k Che e
   apa men i he pa          ho p cha ed an affo dable p ope      adjacen o
   HPD head a e f om Di ec o of Affo dable Ho ing a HPD, Vic o
   He nande .
7. The Depa men of In e iga ion ha al ead            b an ia ed Plain iff claim
   ha M . Hen ande - he Di ec o , M . Momb n, he p ojec manage a
   Wa e line S a e ho e e bo h ac i e in ejec ing Plain iff applica ion-
   join l embe led a lea fi e o he lo e          affo dable apa men .
8. Re pec f ll , Yo    Hono , plea e        o imagine ha i feel like fo
   Plain iff, af e 522 da   of inde c ibable o men o lea n ha Lo el Meah
   and Nadi Ahmed e e a a ded hi een affo dable apa men , and he
   Di ec o of Affo dable Ho ing, a          ell a he p ojec manage a Wa e line
   S a e embe led fi e apa men .




                                       13
 Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 6 of 33




9.
                                14
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 7 of 33




 Wi h an ann al ala   of $16,770 Lo el Meah ac i ed i (6) affo dable
 apa men .




                                15
    Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 8 of 33




The Di ec o of HPD Affo dable Ho ing, Vic o He nande , ha    on mo e
lo e ie han an one in NYC. All h ee of he e p ope ie a e HPD affo dable
ho ing p ope ie   nde He nande    con ol.




                                    16
    Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 9 of 33




M . Momb n fi ac i i ion a a b idi ed apa men in 2011, a So h
O fo d S ee , fo a belo -ma ke p ice of $275,458. Acco ding o p blic eco d ,
hi p ojec a de eloped i h p blic and p i a e f nding and i i    bjec o
eg la o ag eemen       i h HPD.




                                     1
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 10 of 33




                                1
    Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 11 of 33




Si ea la e , in 2017, M . Momb n ma ic la e in o an fe ing o him elf,
f ee of cha ge, an HPD affo dable ho ing apa men de igna ed fo he p blic:
apa men 12M in he HUB- a l          , affo dable ho ing p ojec in B ookl n (a
 he i incep ion in 2017, i a he alle e iden ial b ilding in B ookl n).




                                       1
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 12 of 33




10.A he e     lea , Defendan cond c amo n         o p blic official inh man
  indiffe ence o   ffe ing d ing he pandemic, de pi e he e i ence of iable
   ol ion . The mo e ini e       h i ha Defendan a e being gi en he
  f eedom o p o ec hei l c a i e, c iminal en e p i e ( he Scam ) hich
  con in e o agg ie e million of nla f ll - ejec ed, lo -income
  affo dable ho ing applican , de pi e he co       being p e en ed i h clea
  and con incing e idence.
11. Re pec f ll , ho can he j dicial con cience i ing nde ​In G d We
  T     c​ on in e endo ing hi   ickening indiffe ence o h man      ffe ing
  d ing a global pandemic, hen b clea and con incing e idence
  Defendan a a d 13 apa men         o Lo el Meah and Nadi Ahmed?
  Re pec f ll , i he e no limi a o ho c el and c nical hi b each of
  h man decenc and p blic in eg i        ill be, befo e an Hon co   of la
  finall in e ene af e 522 da     of n peakable o men ?
12.In ecen   ea , c edible hi le-blo e       i hin HPD affo dable ho ing
  di i ion ha e come befo e he Hono able So he n Di ic Co
  ( Hono able Co     ) and p o ided pecific de ail and      ppo ing e idence
   e ealing Defendan a oci ie a he        ela e o affo dable ho ing.




                                    20
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 13 of 33




                                21
    Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 14 of 33




    13.The Defendan          hed o e le he e ca e p io o he di co e . I i no ed
        ha Defendan con in e ef ing o compl                 i h he FOIL e e a king o
        ee he e e lemen 1.
    14.The plain meaning of he HPD hi le-blo e                   o n affida i i ho ific.
       A co      p , g eed ne o k of high- anking p blic ho ing official a e               ing
        hei acce       o p blic p ope     a a l c a i e c iminal ge - ich Scam ha
       fea     e embe lemen , f a d, co         p ion, and acial di c imina ion.
    15. A a di ec e l of he e c ime , eligible lo -income applican a e
       dep i ed of affo dable ho ing.
    16.Mo ce ainl , an Hono able co             of la m       ne e be      ed a a po e f l
       co      p ion   bbe   amping depa men , ha ab e he e                ao dina     po e
        ocie     ha gi en o j dge - o en ibl hono able o l               ho a e held o a
       highe e hical anda d- o a if ,           ppo , and p o ec he Scam a all co              .

1
 The p eceden e abli hed ea l on in ela ed S a e-P oceeding i ha Defendan a e abo e- he-la .
The FOIL a one of man la       ha Defendan      e e en i led o igno e.


                                              22
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 15 of 33




17.Re pec f ll , no onl a e he e affida i coming f om a c edible o ce
   f om he in ide- he          b an ia e he hea and o l of Plain iff allega ion ,
   e po e he co         p ion fo      ha i i , and a e en i el con i en      i h he
      nami of inc imina ing e idence ploaded o NYSCEF.
18. Fo an Hono able co             of la    o adop a lai e fai e app oach o      ch a
   pe a i e b each of p blic                ha i e l ing in ncon cionable pain,
     ffe ing, and ha m i compa able o o ing e e                 ac ed abo    he U.S.
   con i      ion in o a bla e of fi e.
19.E e      da , ne inc imina ing e idence eme ge ha f              he      b an ia e he
    e aci     of Plain iff allega ion .
20.Thi e idence al o f        he       b an ia e he        o n affida i of ecen HPD
    hi le-blo e , ho de c ibed nde oa h o hi Hono able Co
   Defendan          ickening c l     e of co      p ion, f a d, embe lemen , b ibe ,
   and pe j      .
21. Mo eo e , he e ence of he inc imina ing e idence a                   bmi ed and
     b an ia ed b la enfo cemen .
22.None hele , Plain iff i fo ced o ob e e in ho o a la enfo cemen
   ackno ledge he c iminal ac ion , b               a he ame ime- ef e o
   in e ene.
23. Fo      ha e e i i      o h , 2021 i an elec ion ea in NYC. And fo p blic
   official     i h c iminal endencie hi mean i i ime o p he an e of
   eg egio ne . An Hono able Co                   of la canno accep hi .
24. Thi eac ion f om la enfo cemen - ackno ledgmen of c iminali
   co pled b an coo dina ed a emp o do npla                  he ignificance of he e
   heino      c ime - i g ea ne            fo Defendan .


                                             23
 Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 16 of 33




25.Thi i e ac l            he ne        he     e e gi en in p io S a e p oceeding a e e
        n: agg ie e hoe e               o de i e, g an apa men       o hoe e      o de i e,
       kip he log book, ef e o ho                 he log book, di c imina e a m ch o
   like again non-Hi panic applican , iola e co                    o de , ende he la
   hollo , di ega d a               o     p o i ion - ha e e      o do, he co          ill find
       a        o p o ec    o   c ime .
26.P        an o hi endo emen , i i c                  al clea ha Defendan a e
   inc ea ingl empo e ed b                   he belief hei c iminal en e p i e ill con in e
   enjo ing he p o ec ion of he co                  - no ma e ho eg egio        o inh man i
   i p o en b objec i e e idence.
27.Mo no able in he ca ego                   of ne inc imina ing e idence a e Defendan
   con i en a emp               o modif and/o dele e inc imina ing e idence, en b
   Plain iff o oppo ing co n el, i h e p e                  e e     ha Defendan        ho ld
   no mo e o de o f                  he e idence.
28.While Plain iff ha              ffe ed inde c ibabl fo 522 da , he Defendan
   c nicall a a ded co n le                  affo dable apa men     o a fl    of n alified
   candida e .
29. Whene e Plain iff              bmi a ne name of           ch a e iden , Defendan
       impl mo e o dele e and/o modif inc imina ing da a f om p blic eco d ,
   al e na i el , he a k hi e iden o lea e Wa e line S a e o one of hi
   o he affo dable ho ing lo e                  apa men . Thi happened i h e e             ingle
    e iden ha Plain iff p o e ed.
30. A i happen , all of he e nla f l lo e                    inne had Hi panic la name ,
   f       he      b an ia ing Plain iff         acial di ci mian ion allega ion , a     ell a




                                                  24
  Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 17 of 33




     he    o n affida i of a hi le-blo e , ho      o e HPD polic i o
    di c imina e again all non-Hi panic applican .
 31.Re pec f ll , he Defendan     ho ha e p o en hei abili       o change
    inc imina ing eco d   ho ld no be gi en he a onom        o con in e
    de o ing ma e ial e idence. Plain iff e pec f ll   eek o a g e in fa o of
    a co   o de ha     ill p e en Defendan and/o an c        en e iden in
    Wa e line S a e f om dele ing/modif ing inc imina ing ho ing
    info ma ion i ho      i en p io no ice o he Hon. Co      .

    THE COURT SHOULD REJECT DEFENDANT HPD S IMMINENT
REQUEST FOR A 60 DA E TENSION TO ANS ER THE COMPLAINT




 Helen Ro en hal a b ibed i h l           affo dable ho ing o d op he in i




                                     25
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 18 of 33




32. To cla if , he comple e e ion of he complain             a   en      ia email o
   oppo ing co n el , on J ne 19, 2020. Co n el fo Defendan HPD a ed
   ha he o ld accep email e ice on J ne 23, 2020.
33.Re pec f ll , ha Defendan Ro en hal did i , e pec f ll , de picable.
34. Defendan Ro en hal m          no be gi en mo e ime o conj e p ome
   e c e fo he ac ion , a he , he in e e            of p blic in eg i     call fo he o
   e plain h        he: (a) fi   ackno ledged ha he a a a e of Defendan
   p oblema ic ack eco d of a bi a il          ejec ing     alified candida e (b)
   p omi ed o e e           he Defendan e plain hei concl o              n mbe
   incon i en       i h he eco d (c) a a no- ho           o a ched led appoin men
   (d) ef ed o follo         p and didn    e pond o me age , e en all
   in       c ing he Chief of S aff o ell Plain iff ha he be          hing o ld be o
   go in o a hel e (e) ef ed o e plain h             he backed o        of he
   commi men o ob ain a mo e de ailed e plana ion f om Defendan (f) a he
       e     ame ime, mo ed in o an off- he-ma ke apa men in he adjacen
   comple       o Wa e line S a e- he A hle # 2404, ope a ed b Defendan
   B eaking G o nd, o ned b         he ame de elope , and i ho              igning a lea e
   o en al ag eemen (g) ho ed e            ao dina     inh man indiffe ence o
   Plain iff hen he begged he fo help, anding o              ide he office a he
   pandemic e p ed, and hile he kne             e      ell do en of apa men           ee
       ill acan (h) in immedia e e pon e o Plain iff p o e ing in hi
   complain hi        ickening e ence of e en , M . Ro en hal p omp l mo ed
   o       of apa men 2404, and in e ed con ide able ime and effo               o modif
   f       he ho ing eco d       hich ho ed mo e ho ing iola ion .




                                          26
  Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 19 of 33




 35. The e allega ion demand an hone              e pon e, a he han e a i e
    mane e       ob      mo e ime.

 ​ HE AFFORDABLE HOUSING LOTTER PROCESS IS A SICKENING
  T
SCAM THAT MUST BE REMEDIED RATHER THAN ENDORSED B A
                    COURT OF LA

 36.I i   ad o allo fo he Defendan             o con in e i h hei c nical fal e
    po a al of he affo dable ho ing applica ion p oce             ( he P oce      )a a
    fai P oce      ha i in compliance i h la .
 37. Thi i a icio        lie ha     a e po ed b m l iple hi le-blo e in p io
    p oceeding .
 38.I i a mocke       of j     ice and of ell-e abli hed p eceden fo hi
    Hono able Co         o p e end ha he fac al finding of he e li iga ion bea
    no ele ance o he ca e a ba .
 39. Wo e e , he immedia e effec of he Hon Co                   adop ion of hi    icio
    lie enable Defendan c iminal en e p i e o blo om. If he co                   ae
    indiffe en o      b an ia ed e idence of f a d, embe lemen , b ibe ,
    co    p ion, and pe j       - ho a e he       o j dge?
 40. Ra he , he ha o ing            h of he c l     e of co   p ion ampan in
    Defendan office - a c l          e hich al o de o         li e of ell-de e ing
    applican    ho ld in pi e he app op ia e e pon e f om he de igna ed fo m
    o ed e      he inj       ice inflic ed b p blic agencie .




                                           2
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 20 of 33
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 21 of 33
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 22 of 33
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 23 of 33
  Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 24 of 33




THE CORRUPTION OF STATE PROCEEDINGS IS INHERENT TO THIS
                   FEDERAL LA SUIT

 41. F om he on e of he ela ed a e p oceeding ( S a e P oceeding ) in he
    S p eme Co        Pa 56 ( he Co           ), and in he Appella e Di i ion Fi
    Depa men ( Appella e Di i ion ), Plain iff a in od ced o an nne ing
    eali    ha ho ld no be ole a ed b an co               of la : Plain iff
    con i      ional igh fo d e p oce         and fo an impa ial j dicia
    pe a i el being ende ed n ll b            ho e     o n o p o ec he in eg i      of he
    j dicial p oce .
 42.Thi eali      i p o en b clea and con incing e idence- a limi ed elec ion
    of hich i ill       a ed he ein. All of Plain iff a emp         op oe      he ad
    mocke       of f ndamen al fai ne         e e la ghed a , di mi ed o impl
    igno ed.
 43.C i icall , Defendan          emic co      p ion of S a e P oceeding i in in ic
    o Plain iff fede al la        i in ca e 20-CV-4340, a i goe o he hea of
    Plain iff claim      nde he Racke ee Infl enced and Co             p O gani a ion
    Ac 18 U.S.C.        1961-1968 ( RICO ).
 44.P      an o RICO, Plain iff ill p e en he Co               i h clea and con incing
    e idence ha he Defendan con i               e an en e p i e engaged,​ inter alia,​ in
    (a) pe a i e embe lemen , b ibe            of p blic official , mail f a d, i e
    f a d, ob      c ion of j   ice, al e a ion/fal ifica ion of official eco d ,
    pe j    , and acial di c imian ion; (b) ha he alleged cond c con i              e a
    pa e n of c iminal cond c (c) in ol e bo h a e and fede al p ope                (d)
    con in e e en a he e o d a e               i en.


                                          2
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 25 of 33




45. Thi e idence ill incl de: (1) ho and of p blic eco d incl ding
    nla f l an fe deed (2)            o n affida i f om hi le-blo e           ih
   fi -hand kno ledge (3) inc imina ing email co e pondence omi ed f om
   he admini a i e eco d (4) co                eco d p o ing he c lp i co     p ed he
   legal p oce     b pe a i el        ee ing ca e o​ favorable judges​ (5) f a d len
   deed ha fea         e he ame pe on igning fo he Ci           of Ne Yo k a he
    elle , and i h hei o n name a he b e (6) Defendan conce ed
   effo      o conceal, modif , and dele e inc imina ing e idence f om official
   ci     da aba e .

 PLAINTIFF HAS ATTEMPTED TO HIRE COUNSEL IF ONL TO
           OBTAIN THE ILLUSION OF FAIRNESS

46.To da e, Plain iff ha ed inc imina ing e idence i h a lea           i een (16)
   o he la      e , hoping o find one ho ma            ep e en him ba ed on a
   con ingenc o p o bono.
47. The nifo med e pon e f om he legal p ofe ion a a di                  bing a i
   co ld be imagined b a j dicial con cience:

   (a) Indeed, M . G o , objec i el , hi e idence and he Co                 eco d i
   demon a i e of a g a e inj         ice; (b) objec i el , he e idence confi m he
   affo dable ho ing i ain ed i h he co               p ion ha ha been al ead been
    ell-doc men ed in he SDNY; (c) objec i el , o ha e a legi ima e claim
   and g ie ance, and in a be e          o ld, a co    of la   o ld in fac be he
   co ec fo m o emed            he inj     ice; (d) eg e f ll , in S a e P oceeding ,
    o ha e no chance, a he Defendan ha e al ead p o en hei abili                      o
   co     p he j dicial p oce     b      ee ing ial and appella e p oceeding o



                                           2
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 26 of 33




 fa o able j dge      ho (e) hold nbea able conflic of in e e            a i ela e o
 ci     agencie and/o po e f l eal-e a e de elope and/o a i ela e o
 affo dable ho ing; (f) ef e o ec e hem el e de pi e hei impa iali
  ea onabl being called in o         e ion (g) ef e o appl        he ell-e abli hed
 p eceden ega ding an agenc           abili   o     e hif ing g o nd fo la e
 de e mian ion ; (h) igno e he ell-e abli hed p eceden pe aining o he
 con e ence of an agenc filing an incomple e admini a i e eco d
 p       an o CPLR 7804; (i) di ega d he ell-e abli hed la                ha e i e
 an i     e of fac o be f ll and f ll li iga ed befo e colla e al e oppel can
  ake effec ; (j) e a ide he ell-e abli hed p eceden pe aining o
 j dgemen      ha    e e ec ed b in in ic/e          in ic f a d; (k) igno e he
     ell-e abli hed p eceden pe aining o gi ing a li igan a ea onable chance
  o challenge an incomple e admini a i e eco d; (l) con i en l
 decon      c Plain iff ma e ial allega ion o          i he co       o n
 p ede e mined concl ion; (m) di ega d and/o mi con                e e c lpa o
 e idence ha ef e he co               ma e ial concl ion ; (n) appl gag o de
  o p e en f     he inc imina ing e idence being         bmi ed; (o) in e ene        ch
  ha he Appella e p oceeding a e ee ed o he co                   b ine    pa ne and
 neighbo in he Appella e Di i ion, he Hon. J            ice Anil Singh; (p)
  im l aneo l       i h hi gag o de being i         ed, bo h he co       a o ne , M .
 Goldbe g, and he neighbo Appella e J             ice (Hon. J    ice Singh) mo e o
 of     b idi ed apa men      he     nla f ll -held fo mo e han hi         -fo    (34)
   ea , de pi e hi ac ion f        he ca ing a hea       hado calling on he
 co       impa iali ; ( ) i    ing i ho       a ning anc ion ha dep i e he
 Plain iff of hi con i     ional igh o file a mo ion o aca e p             an o


                                       30
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 27 of 33




 e idence of f a d on he co        ; ( ) con in all affi m he Defendan
 con en ion ha he a e f ee o di ega d an la , eg la ion, o p o i ion a
 i ela e o he affo dable ho ing applica ion p oce ; ( ) di ega d he
   ell-e abli hed p eceden f om he Co          of Appeal ha he F eedom of
 Info ma ion of La ( FOIL ) i no impl a joke, in ead affi ming
 Defendan      igh o igno e he FOIL a he deem fi ; ( ) p o ec ing
 Defendan      igh o commi a dacio          pe j   b    he ame pa      deci ion
 make     ho e ified Defendan an           e and   o e ha he had no
 con e a ion      i h Plain iff, he ea , Plain iff p od cing p oof of      o    ch
 con e a ion ha la ed o e 25 min e ; ( ) ef ed o follo co
 p oced e a he pe ain o ela ed p oceeding , befo e el c an l being
 fo ced o an fe he e p oceeding o a p ope , agenc pa ( ) M . G o , i
 i ab ndan l clea ha       o   appeal ill ne e be gi en a fai chance, a
 p o en he Appella e Cle k con in ed b each of impa iali , abo age
 effo , and e peciall    he mo       ecen ac of abo age ( ) acco dingl , M .
 Go , o        chance fo a emed f om a S a e co           of la in i hopele .
 The e ill be no j     ice. We ecogni e he di          bing appea ance of j dicial
 imp op ie     i deplo able, a i     he j dicial endo emen of admini a i e
 f a d; ha aid, he e i no hing ha can be done. Thi i ho i ha been fo
   ea . The      em icio l figh back again an one ho da e a k ha
  he j dicial p oce   no be ain ed i h e e nal infl ence f om he ame
 people ho elec ed he j dge o begin i h ( ) A an agg ie ed p o e
 li igan , o    onl p a e fo a emed i in fede al co           , he e o ma o
 ma no find a j dge ho doe no hold a conflic of in e e              ela ed ci
 agencie /affo dable ho ing, ho i          illing o adj dica e ba ed on he


                                      31
   Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 28 of 33




     e idence and he con olling p eceden , and ho i bo he ed b                     acial
     di c imian ion and embe lemen of p blic p ope                   ; ( ) fo all he e
      ea on , e a e af aid and/o          ne ipped o ake on hi ca e ( ) e alida e
     and a e     l    o      fo    ha he afo e aid implie abo            he legal p ofe ion.
     Some of         ac all feel a hamed. O he ha e ied o ake emedial
     mea      e b         e e in an l    ho do n b     he po e          ha con ol he co         .
     In ho , e a e helple          again pe a i e co          p ion ha allo        po e f l
      eal-e a e de elope and p blic agencie o b                 j     ice. We i h o        he
     be of l ck.

                                        CONCLUSION

  48. An eme genc confe ence i hea il             a an ed o add e            he afo e aid and
     o he i     e pe aining o co          p ion of he j dicial p oce .
                                  PRA ER FOR RELIEF

WHEREFORE, Plain iff p a           fo elief a follo     :

       I.   O de an eme genc confe ence o add e                     he afo e aid

              ime- en i i e i      e and empo a       inj nc i e elief p e en ing

            Defendan f om de o ing mo e e idence.

      II.   O de ha an j dge and/o a o ne                   i h conflic of in e e a i

            pe ain o affo dable ho ing ill be ba ed f om adj dica ing he e

            p oceeding . E ample incl de b            a e no limi ed o: (a)

               im l aneo l        e iding in mo e han one




                                             32
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 29 of 33




         en - abili ed/ en -con olled apa men (b) and/o being a ocia ed

          i h an income- e ic ed p ope          (c) mo ing o modif p io

         ho ing eco d p          an o Plain iff    bmi ion of inc imina ing

         info ma ion.

  III.   Allo o he Plain iff       ho ha e al o been nla f ll - ejec ed f om

         o he affo dable ho ing p ojec , and ho ha e con ac ed Plain iff- o

         join hi ac ion.

 IV.     An f    he legal and e i able elief ha he Hono able Co           deem

         app op ia e and j   .

 I, he eb affi m nde he penal         of pe j      ha he fo going i   e and

 acc a e o he be of m kno ledge and belief.



 Re pec f ll      bmi ed,



 Ab aham G o




                                      33
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 30 of 33
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 31 of 33
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 32 of 33
Case 1:20-cv-04340-GBD-RWL Document 21 Filed 08/03/20 Page 33 of 33
